Citation Nr: 9906041	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
degenerative disc disease of the lumbosacral spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  As set 
forth on the cover page of this decision, the veteran's 
claims folder is now in the jurisdiction of the Fort 
Harrision Medical and Regional Office Center (M&ROC).  

The Board notes that the Denver RO originally framed the 
issue on appeal (including in the September 1994 Statement of 
the Case and the September 1995 Supplemental Statement of the 
Case) as entitlement to an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine, 
rather than as entitlement to a restoration of a 20 percent 
evaluation for degenerative disc disease of the lumbosacral 
spine.  

However, based on the procedural history of this case, "this 
is a rating reduction case, not a rating increase case."  
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
Specifically, a review of the record shows that by March 1994 
rating decision, the RO proposed a reduction of the 
disability rating for degenerative disc disease of the 
lumbosacral spine from 20 to 10 percent.  Thereafter, a July 
1994 rating decision implemented the proposed reduction.  The 
veteran subsequently perfected an appeal with the reduction 
action.  At an October 1994 personal hearing the veteran 
clarified that he was not seeking an evaluation in excess of 
20 percent for his low back disability.  Rather, he stated 
that he wanted to "regain what I was at."  

In view of the foregoing, the issue before the Board has been 
recharacterized as shown on the first page of this decision.  
See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper).  

In reduction cases, as in the instant case, the issue is 
whether the M&ROC was justified, by a preponderance of the 
evidence, in reducing the veteran's rating.  If not, the 
rating must be restored.  See Brown v. Brown, 5 Vet. App. 
413, 421 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The M&ROC failed to apply the procedural safeguards of 
38 C.F.R. § 3.105, as required, in determining whether the 
veteran's 20 percent rating for degenerative disc disease of 
the lumbosacral spine should have been reduced.


CONCLUSION OF LAW

As the July 1994 rating reduction was not in accordance with 
the applicable law and regulation, it is void ab initio and 
restoration of the 20 percent evaluation for degenerative 
disc disease of the lumbosacral spine is warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.105(e), 
(h) (1998); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's July 1958 military enlistment examination 
report is negative for complaints or abnormalities pertaining 
to the low back.  In-service treatment records, however, show 
that he was treated on numerous occasions for low back pain, 
with occasional reports of radiation to both legs.  



At his May 1979 military retirement medical examination, the 
veteran again reported recurrent back pain and noted that he 
had been hospitalized in service for treatment of low back 
pain.  

In July 1991, the veteran filed a claim of service connection 
for a low back disability.  In connection with his claim, he 
underwent VA medical examination in December 1991.  On 
examination, he reported that he had injured his low back in 
service and that since that time, he had had low back pain, 
as well as numbness and weakness in the legs.  

Physical examination showed pain in the right sacroiliac 
joint area.  Straight leg raising was limited to 75 degrees 
on the right at which time the veteran had distinct pain, as 
well as definite numbness and tingling in the dorsum of the 
foot and the medial small toes.  There was also some numbness 
proximal to the calf.  

Straight leg raising on the left was normal to 90 degrees, 
but there was pulling in the buttock and into the posterior 
thigh.  No paresthesias were noted into the foot, but there 
were some in the proximal lateral calf on the left.  
Adduction on the right caused some pulling in the right 
sacroiliac region.  Deep tendon reflexes were hyperreflexive, 
but present at the patella bilaterally.  The final impression 
was lumbosacral strain, possibly degenerative disc disease 
with right sciatic involvement.  Subsequent X-ray 
examinations showed minor degenerative changes in the upper 
lumbar region with some narrowing of the T12-L1 interspace.

By July 1992 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine and assigned it a 20 percent rating pursuant to the 
provisions of Diagnostic Code 5393.  


At the time of the July 1992 rating decision, service 
connection was in effect for the following disabilities:  
hypertension, EKG evidence of ischemia, and history of angina 
(30 percent); migraine headaches (30 percent); degenerative 
disc disease of the lumbosacral spine (20 percent); arthritis 
of the cervical spine and left shoulder (10 percent); 
hemorrhoids (10 percent); post-operative residuals of 
inguinal hernia repairs (zero percent); post-operative 
residuals of cholecystectomy (zero percent); bilateral 
hearing loss (zero percent); and intermittent tinnitus (zero 
percent).  The veteran's combined disability rating was 70 
percent.

In March 1993 the veteran filed a claim of entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  

In connection with his claim, the veteran underwent VA 
medical examination in September 1993.  He reported that 
until recently, he had been employed as a front desk clerk in 
a hotel, but had quit this job because of swelling in his 
feet and back trouble.  He stated that he was currently 
studying to be a travel agent.  Regarding his low back, the 
veteran reported that he had daily back pain which he rated 
as a 3 out of 10 in severity.  He denied radiation of the 
pain, but stated that he experienced paresthesias in the left 
leg approximately once per week.  He also indicated that he 
awoke due to back pain approximately once per week.  The 
veteran stated that his loss of activities included decreased 
sexual activity.  He also indicated that he had to limit the 
amount of time he spent standing.  

Physical examination showed that the lumbosacral spine was 
nontender to palpation over the spinous processes in the 
lumbar region.  Straight leg raising on both the right and 
left was from zero to 85 degrees and without discomfort.  
Examination of the extremities revealed no atrophy, no stasis 
changes, and the pulses were symmetrical.  The veteran was 
able to balance on each leg alone without difficulty and was 
able to walk on his heels and toes.  On squatting, he 
required a hand-hold on the table to maintain his balance.  
On bending at the waist, he was able to bring his fingertips 
to within four inches above his toes.  

Lumbosacral spine range of motion revealed forward flexion of 
zero to 90 degrees, backward extension of zero to 20 degrees, 
lateral flexion of zero to 40 degrees, and lateral rotation 
of zero to 35 degrees.  Sensory examination was intact in all 
lower extremity dermatomes to both pinprick and light touch.  
The diagnoses included decreased range of motion of the 
lumbosacral spine with left-sided paresthesias and 
radiographic evidence of demineralized bones.  

In support of his claim, the veteran submitted clinical 
records from an Army medical center for the period of July 
1992 to January 1994.  These records show that he was treated 
during this period for several complaints, including low back 
pain.  A March 1993 treatment record shows that he had been 
prescribed Atenolol for back pain.  In a September 1993 
letter, the veteran's Army physician indicated that the 
veteran suffered from several disabilities, including 
myasthenia gravis and osteoarthritis of the lumbar spine.  He 
stated that the veteran was unable to stand or walk for more 
than two hours due to back pain from osteoarthritis.  

Based on this evidence, by March 1994 rating decision, the RO 
denied the veteran's claim for a total disability rating 
based on individual unemployability.  In addition, the RO 
proposed to reduce the evaluation for the veteran's low back 
disability from 20 to 10 percent, pursuant to Diagnostic Code 
5293.  

By letter dated March 10, 1994, the RO notified the veteran 
of the proposed reduction and indicated that he was entitled 
to request a personal hearing to present argument and 
evidence.  He was further notified that if his request for a 
hearing was received within 30 days, "we will continue 
payments at the present rate until the hearing is held and we 
review the testimony."  The letter further indicated that 
"unless we hear from you within 60 days, we will assume you 
have no additional evidence and do not want a hearing."  

After receiving notice of the proposed reduction, by letter 
received at the RO on April 14, 1994, the veteran stated that 
he "would like to be granted a hearing to reconsider my 
disability claim."  No additional medical evidence was 
submitted.



Notwithstanding the veteran's request for a hearing, by July 
1994 rating decision, the RO decreased from 20 to 10 percent 
the rating for the veteran's degenerative disc disease of the 
lumbosacral spine.  This decision is the subject of the 
current appeal.

The veteran was subsequently afforded a personal hearing in 
October 1994.  He testified that he had to sleep on a 
hospital bed because he needed his back to be elevated.  He 
stated that if he slept on a flat bed, he would be unable to 
get up in the morning.  He also stated that he took 800 
milligrams of Motrin three times daily for low back pain.  He 
estimated that his low back pain on an average day was now a 
7 or an 8 on a scale of 1 to 10.  

The veteran stated that he had been previously treated with a 
transcutaneous electrical nerve stimulating unit (TENS) unit, 
but that he had discontinued using it because it was 
ineffective.  He indicated that at times, his back disability 
prevented him from getting up out of a chair and that his 
pain occasionally radiated to his legs, especially on the 
left.  He stated that he occasionally had "pins and 
needles" feelings in his legs.  He also stated that his pain 
seemed to cause his low back muscles to cramp and "bunch."  
To relieve his pain, the veteran stated that he used a hot 
pad at night.  The veteran further described several 
functional limitations due to his low back disability, such 
as difficulty climbing stairs and driving a car.

The RO subsequently obtained additional outpatient treatment 
records from the Army medical center for the period of 
October 1994 to January 1996.  These records show that the 
veteran continued to be prescribed medication for pain due to 
degenerative joint disease.  In October 1994 he was 
hospitalized for treatment of migraine headaches.  On 
admission, a history of chronic low back pain was noted.  The 
assessments included arthritis by history.





Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  

Furthermore, 38 C.F.R. § 4.13 (1998) provides that when any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Absent evidence of a fracture of the vertebra or ankylosis, 
disabilities of the lumbosacral spine are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5292 to 5295.  The 
veteran's low back disability is currently evaluated under 
Diagnostic Code 5293.  Under those provisions, a 10 percent 
evaluation is assigned for slight intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome productive of recurring attacks. 

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine. 

Under Diagnostic Code 5295, a 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation may be assigned for muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in a standing position.  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  Generally, 
when reduction in the evaluation of a service-connected 
disability or employability status is contemplated and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

Furthermore, the regulations provide that the veteran is to 
be informed that he may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If a timely request is 
received, VA will notify the beneficiary in writing of the 
time and place of the hearing at least 10 days in advance of 
the scheduled hearing date.  The hearing will be conducted by 
VA personnel who did not participate in the proposed adverse 
action and who will bear the decision-making responsibility.  
If a predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105 (h)(1998).

These are such important safeguards that the Court has held 
that where VA has reduced a veteran's rating without 
observance of applicable law and regulation, such a rating is 
void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  
Therefore, to remedy such cases, the decision must be 
reversed as unlawful. Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).

It is also noted that when VA rules require that any document 
be filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt by the 
VA.  In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305.  In 
addition, in computing the time limit for filing a document, 
the first day of the specified period will be excluded and 
the last day included and where the time limit would expire 
on a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included.  Id.  

The aforementioned regulation is reiterated in 38 C.F.R. § 
3.110, which also provides that the first day of the 
"specified period" referred to above shall be the date of 
mailing of notification to the claimant or beneficiary of the 
action required and the time limit therefor.  The date of the 
letter of notification shall be considered the date of 
mailing for purposes of computing time limits.  38 C.F.R. § 
3.110.


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim of entitlement to restoration of a 20 percent 
evaluation for degenerative disc disease of the lumbosacral 
spine is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The Board is further satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The veteran has not identified any 
records of probative value which have not already been 
sought.  Therefore, no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

After reviewing the facts of the instant case, the Board 
concludes that the July 1994 rating reduction was not in 
accordance with the applicable law and regulation.  
Specifically, the Board observes that by letter dated March 
10, 1994, the RO notified the veteran of the proposed 
reduction and indicated that he was entitled to request a 
personal hearing within 30 days to present argument and 
evidence.  38 C.F.R. § 3.105(e).

In a letter received at the RO on April 14, 1994, the veteran 
stated that he "would like to be granted a hearing to 
reconsider my disability claim."  Since an envelope postmark 
is not of record, the provisions of 38 C.F.R. § 20.305 are 
for application.  In other words, the postmark date in this 
case is presumed to be April 8, 1994, five days before 
receipt of the veteran's letter, excluding Saturdays, 
Sundays, and legal holidays (April 9, 1994 was a Saturday).  

As such, the record shows that the veteran submitted a timely 
request for a predetermination hearing which the RO failed to 
honor before reducing the rating for the veteran's service-
connected disability in the July 1994 rating decision.  As 
such, the July 1994 rating decision is void ab initio and 
restoration of the 20 percent evaluation for degenerative 
disc disease of the lumbosacral spine is warranted, as of the 
date of the reduction.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.105(e), (h) (1998); Brown v. Brown, 5 Vet. App. 
413 (1993).


ORDER

Restoration of a 20 percent evaluation for degenerative disc 
disease of the lumbosacral spine is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

